Y blNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application is a CON of Patent No. US10514381.
Status of Claims
	Claims 127-146 are pending and under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 127 and 132-141, 143-146 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiu et al. (WO2011/057295A2, published 05/12/2011, IDS submitted 03/07/2016) in view of Cheng et al. (WO2011/079279A2, published 06/30/2011).
Claims 127 and 132, Chiu et al. teach functionalized chromophoric polymer dots comprising a hydrophobic core and a hydrophilic cap, and bioconjugates (abstract; FIG. 1), which  teach the chromophoric polymer is a semiconducting homopolymer such as boron-dipyrroethene-based polymers (i.e., BODIPY) [0103]. Chiu et al. teach PFBT (see Table 1). Chiu et al. teach that Pdots may be further passivated with additives such as bovine serum albumin (BSA), which can maintain long-term colloidal stability for storage, see para. [0245] and Fig. 1.  Note that claim 132 recites lyophilization agent comprises BSA. Chiu et al. further teach BSA-passivated Pdot bioconjugates are stable for months at physiological pH (see para. [0245]). Chiu et al. further teach that in a typical reaction, the 50 nM azido-Pdots in water containing 1% BSA were mixed, see para. [0267], which would read on the lyophilization agent is present between about 1% w/v to 50% w/v in a fluorescent nanoparticle suspension.
Even though Chiu et al. teach a lyophilization agent in storage with the fluorescent nanoparticles, Chiu et al. do not teach a lyophilized mixture.
Cheng et al. teach albumin coating can substantially or completely retard or prevent aggregation of the nanoconjugates (NC) in solid form or in solution (see abstract). Cheng et al. teach albumin coating can be bovine serum albumin (BSA) (see page 36, lines 33-34). Cheng et al. teach an aqueous solution BSA was added to the NC solution (see page 45, lines 33-34). Cheng et al. teach BSA was evaluated as a lyoprotectant of NPs (see page 55, line 9). Cheng et al. teach albumin can be used as a lyoprotectant to eliminate aggregation of lyophilized nanoparticles (see page 57, lines 20-30). Cheng et al. further teach the use of albumin allowed for completely dispersed lyophilized NPs with absolutely no precipitates and the NPs showed monomodal particle size distribution (see page 55, lines 14-16). Cheng et al. teach for many polymeric sub-micrometer particles, instability during long term storage can limit their otherwise broad clinical applications 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to store the chromophoric polymer dots as taught by Chiu et al. in a lyophilized form as taught by Cheng et al. because Cheng et al. teach for many polymeric sub-micrometer particles, instability during long term storage can limit their otherwise broad clinical applications and nanoparticles in large quantity would need to remain unchanged during the processes of manufacturing, storage and transport prior to their use. Likewise, Chiu et al. teach that bovine serum albumin additive is used for stability of polymer dots. Therefore, it would have been obvious to the ordinary artisan to make the polymer dots in a lyophilized form because the lyophilized form can remain unchanged during the processes of manufacturing, storage and transportation and the already present bovine serum albumin can be used as a lyoprotectant to eliminate aggregation in nanoparticles.
The person would have a reasonable expectation of success in lyophilizing the chromophoric polymer dots because it has been understood by Chiu et al. and Cheng et al. to use BSA for nanoparticle stability and storage.  
With regard to claims 133-135, Chiu et al. teach the Pdots may be passivated with additives such as bovine serum albumin (BSA), which can maintain long term colloidal stability and Figure 7D inset shows PFBT-streptavidin conjugates after 6 months, see para. [0245]. Cheng et al. teach in order to facilitate their clinical translation, NPs have to be prepared in large quantity with well controlled properties, which need to remain unchanged during the processes of storage and 

With regard to claim 136, Chiu et al. teach the resulting PFPV-PhB dots are about 26 nm in diameter by DLS, see para. [0308], which would read on about 30 nm.
With regard to claims 137-139, Chiu et al. teach at least some fluorescent nanoparticles in the plurality of fluorescent nanoparticles are conjugated to a biomolecule, protein, and antibody, see Figs. 1-25.
With regard to claim 140, Chiu et al. teach the chromophoric polymer is a semiconducting homopolymer such as boron-dipyrroethene-based polymers (i.e., BODIPY) [0103].
With regard to claim 141, as stated above, Chiu et al. and Cheng et al. teach the claimed composition, which would read on a kit. It is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring said composition. This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). See also MPEP 2111.02.
With regard to claim 143, Chiu et al. teach the Pdots may be passivated with additives such as bovine serum albumin (BSA), which can maintain long term colloidal stability and Figure 7D inset shows PFBT-streptavidin conjugates after 6 months, see para. [0245]. Cheng et al. teach in order to facilitate their clinical translation, NPs have to be prepared in large quantity with well controlled properties, which need to remain unchanged during the processes of storage and transport prior to their use (see page 53, lines 5-10). It would have been obvious that the BSA lyoprotectant would maintain the functional characteristics of the chromophoric polymer dots.

With regard to claim 145, Chiu et al. teach the chromophoric polymer is a semiconducting homopolymer such as boron-dipyrroethene-based polymers (i.e., BODIPY), see para. [0103]. 
With regard to claim 146, Cheng et al. teach glove box (see page 43, line 2). 
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but are moot because Applicant’s amendments necessitated a new ground of rejection. However certain arguments will be addressed below.
Applicant argues on page 7 that claim 127 is reciting a lyophilized composition, which limits the structure of the composition to lyophilized compositions. Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. Here, recitation of a lyophilized composition denotes that the composition is lyophilized, i.e., that the composition has been “freeze dried,” and accordingly limits the structure of the composition. As explained in the present application, “lyophilization is a process which extracts water from a solution to form granular solid or powder. Applicant respectfully submits that Chiu does describe a lyophilized mixture.
 	Even though Applicant’s amendments have necessitated a new ground of rejection (see above), the amended claims do recite a fluorescent nanoparticle suspension which is not in the form of granular solid or powder, as indicated by Applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 127-146 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US10514381B2 (‘381). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. ‘381 recites a lyophilized composition comprising: a lyophilization agent that comprises a carbohydrate; and a plurality of fluorescent nanoparticles, wherein: each 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Applicant holds this rejection in abeyance until the claims are otherwise allowable. 
The nonstatutory double patenting rejection of Patent No. 10514381 is maintained because a terminal disclaimer has not been filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635